JONICK, INDIVIDUALLY; ANTHONY
                AND CECELIA JORDAN,
                INDIVIDUALLY; AUGUST AND
                VICTORIA MINUCCI, INDIVIDUALLY;
                RICK MCKEE, INDIVIDUALLY; GUY
                D. AND MARY ANN MEEK,
                INDIVIDUALLY; KENNETH NO,
                INDIVIDUALLY; PETER AND RONDA
                PALM, INDIVIDUALLY; PATRICK
                PAUL, INDIVIDUALLY; CANDELARIA
                POWLL, INDIVIDUALLY; JOHN P.
                PUCCI AND ANNE K. JACKLIN,
                INDIVIDUALLY; THOMAS AND
                SHAWANDA SCHIEFER,
                INDIVIDUALLY; JASON SCHUEBEL,
                INDIVIDUALLY; MARTIN SLATSKY,
                INDIVIDUALLY; NICHOLAS
                SOKOLOWSKI, INDIVIDUALLY; NICK
                STOKER AND DEBBY ALEJO
                STOKER, INDIVIDUALLY; JAMES W.
                TERRELL AND DELIA TERRELL,
                INDIVIDUALLY; AND JUSTIN
                THOMAS, INDIVIDUALLY,
                Real Parties in Interest.

                                    ORDER DENYING PETITION
                             FOR WRIT OF MANDAMUS OR PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion to dismiss
                or for summary judgment in a construction defect action.
                            A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station or to control an arbitrary or capricious exercise of discretion. NRS
                34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                197, 179 P.3d 556, 558 (2008). This court may issue a writ of prohibition
                to arrest the proceedings of a district court exercising its judicial functions
SUPREME COURT
        Or
     NEVADA
                                                       2
(0) 1947A
                 when such proceedings are in excess of the district court's jurisdiction.
                 NRS 34.320. It is within this court's discretion whether a writ petition
                 will be considered, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                 677, 818 P.2d 849, 851 (1991), and petitioners bear the burden of
                 demonstrating that this court's extraordinary intervention is warranted.
                 Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                 (2004). Writ relief is generally available only when there is no plain,
                 speedy and adequate remedy in the ordinary course of law, NRS 34.170;
                 NRS 34.330, and the right to an appeal is typically an adequate legal
                 remedy precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                             Having considered the petition and appendix filed in this
                 matter, we conclude that petitioner has not demonstrated that our
                 intervention by way of extraordinary relief is warranted.           Id.   In
                 particular, petitioner has a plain, speedy, and adequate remedy available
                 to challenge the district court's denial of the dismissal or summary
                 judgment motion in that petitioner, if aggrieved by the final judgment in
                 the underlying action, may file an appeal from that judgment and
                 challenge the order at issue in this petition in the context of that appeal.
                 Id. at 224, 88 P.3d at 841; Smith, 107 Nev. at 677, 818 P.2d at 851; see
                 Consol. Generator-Nev., Inc. v. Cummins Engine Co., 114 Nev. 1304, 1312,
                 971 P.2d 1251, 1256 (1998); see also NRAP 21(b)(1). Accordingly, we
                             ORDER the petition DENIED.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 cc:   Hon. Allan R. Earl, District Judge
                       Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                       Shinnick, Ryan & Ransavage P.C./Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A    0